United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2423
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
George E. Brown,                        *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: March 16, 2010
                                Filed: March 26, 2010
                                 ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       George Brown appeals following the district court’s1 reduction of his sentence
pursuant to 18 U.S.C. § 3582(c)(2) and Guidelines Amendment 706, related to cocaine
base. Brown--who was originally sentenced to 240 months in prison, in the middle
of his original Guidelines range--was resentenced to 192 months in prison, in the
middle of his amended Guidelines range. On appeal, Brown challenges the extent of
the sentence reduction, as well as aspects of his trial, the original sentencing
procedures, and the resentencing procedures.

      1
        The Honorable Catherine D. Perry, Chief Judge, United States District Court
for the Eastern District of Missouri.
       Upon consideration of the arguments raised in both counsel’s brief and Brown’s
pro se brief, we find no basis for reversal. See United States v. Starks, 551 F.3d 839,
842-43 (8th Cir.) (discussing narrow scope of sentence reductions under § 3582(c)(2)
and inapplicability of United States v. Booker, 543 U.S. 220 (2005); district court
correctly determined it lacked authority to reduce sentence below amended Guidelines
range unless defendant was originally sentenced below original Guidelines range;
district court not required to hold hearing in § 3582(c)(2) proceeding), cert. denied,
129 S. Ct. 2746 (2009); see also United States v. Harris, 574 F.3d 971, 972 (8th Cir.
2009) (proceedings under § 3582(c)(2) do not constitute full resentencing).

     Accordingly, we grant counsel’s motion to withdraw, we affirm, and we deny
Brown’s pending motion as moot.
                    ______________________________




                                         -2-